         Case 3:21-cv-05685-SI Document 11 Filed 07/26/21 Page 1 of 2


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     GIA L. CINCONE (State Bar No. 141668)
 3   gcincone@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: (415) 576-0200
 5   Facsimile: (415) 576-0300

 6   WILLIAM H. BREWSTER (pro hac vice application pending)
     bbrewster@kilpatricktownsend.com
 7   R. CHARLES HENN, JR. (pro hac vice application pending)
     chenn@kilpatricktownsend.com
 8   NICHOLE DAVIS CHOLLET (pro hac vice application pending)
     nchollet@kilpatricktownsend.com
 9   1100 Peachtree Street NE, Suite 2800
     Atlanta, GA 30309
10   Telephone: (404) 815-6500
     Facsimile: (404) 815-6555
11
     Attorneys for Defendant
12   FORD MOTOR COMPANY

13                                UNITED STATES DISTRICT COURT

14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN FRANCISCO DIVISION

16
     CRUISE LLC, a Delaware limited liability             Civil Action No. 3:21-cv-05685-SI
17   company, GM CRUISE HOLDINGS LLC, a
     Delaware limited liability company, and              NOTICE OF APPEARANCE OF
18   GENERAL MOTORS LLC, a Delaware                       GREGORY S. GILCHRIST
     limited liability company,
19
                    Plaintiff,                            Judge:     Hon. Susan Illston
20
            v.                                            Complaint Filed:       July 23, 2021
21
     FORD MOTOR COMPANY,
22
                    Defendant.
23

24
            Notice is hereby given that the undersigned attorney, GREGORY S. GILCHRIST, enters
25
     his appearance in this matter as counsel for Defendant FORD MOTOR COMPANY (“Ford”) and
26
     is authorized to receive service of all pleadings, notices, orders and other papers in the above-
27
     captioned matter on behalf of Ford.
28

     GILCHRIST NOTICE OF APPEARANCE                                                              -1-
     CASE NO. 3:21-cv-05685-SI
         Case 3:21-cv-05685-SI Document 11 Filed 07/26/21 Page 2 of 2


 1   DATED: July 26, 2021             Respectfully submitted,

 2                                    KILPATRICK TOWNSEND & STOCKTON LLP

 3

 4                                    By: /s/ Gregory S. Gilchrist
                                          GREGORY S. GILCHRIST
 5
                                      Attorneys for Defendant
 6                                    FORD MOTOR COMPANY
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   18707635v.1


     GILCHRIST NOTICE OF APPEARANCE                                        -2-
     CASE NO. 3:21-cv-05685-SI
